Citation Nr: 1016445	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for diabetic peripheral 
neuropathy of the upper and lower extremities.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the Veteran's claims was 
subsequently transferred to the VA RO in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.  

In a September 2006 statement and pension claim, the Veteran 
stated that he was receiving Social Security Disability 
benefits.  VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant to a 
claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and 
legal documents pertaining to this application have not been 
associated with the claims folder.  The possibility that SSA 
records could contain evidence relevant to the claim cannot 
be foreclosed absent a review of those records.  Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002).  Since the Veteran 
stated that he is receiving Social Security benefits, the 
Board finds that the claims must be remanded in order to 
further develop the record before it can be adjudicated on 
the merits.  38 C.F.R. § 3.159(c)(2) (2009).

While this appeal is on remand, the AMC should also ask the 
Veteran to provide more specific details about his temporary 
duty assignment in Vietnam.  Such request should ask the 
Veteran to provide the approximate dates of his temporary 
duty assignment.  The AMC should then attempt to obtain 
documentation of the Veteran's purported temporary duty 
assignment inside Vietnam from the National Personnel Records 
Center (NPRC) or other appropriate records custodian. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits. If no records 
can be found, indicate that the records do 
not exist and whether further efforts to 
obtain the records would be futile.

2.	Ask the Veteran to provide more 
specific details about his temporary duty 
assignment in Vietnam.  Such request 
should ask the Veteran to provide the 
approximate dates of his temporary duty 
assignment.

3.  After the Veteran provides additional 
details regarding his temporary duty 
assignment, the AMC should take 
appropriate measures to obtain 
documentation of such temporary duty 
assignment, to include sending a request 
to the NPRC or other appropriate records 
custodian for documents including all 
records of the Veteran's assignments, 
whether permanent or temporary duty 
stations; all travel orders; pay stubs 
that reflect special pay status; travel 
vouchers; and all TDY orders.  Associate 
all documents obtained with the claims 
file.  Assist the NPRC, or other 
appropriate source, by providing as much 
detail as possible about the Veteran's 
service number, dates of service, etc.  

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each federal 
department or agency from whom they are 
sought and should be documented for the 
record.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009).

If the RO or AMC is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; and 
(d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e)(1) (2009).

4.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.       
  	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


